DETAILED ACTION	
Response to Amendment
This Action is in response to the amendment dated 7/12/2022.  The amendment and corresponding arguments filed on 7/12/2022 have been entered.  Claims 18 and 19 have been amended.  No claims have been cancelled or added.  Claims 1-20 are currently pending in this application, with claims 1, 7 and 14 being independent.  This Action is made NON-FINAL.

	Response to Arguments
Applicant’s argument filed 7/12/2022 with respect to the objection of the drawings for minor informalities and the 35 USC 101 rejection of claims 18 and 19 has been fully considered and is persuasive.  This objection and rejection are withdrawn.

Applicant’s arguments, with respect to the rejections of claims 1, 7-14 and 18-20 under 35 USC 102/103 have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new grounds of rejection for claims 1, 14 and 18 is made in view of the Wang and KR 102371810 references.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 14 and 18 are rejected under 35 U.S.C. 102(a2) as being anticipated by Wang (US PG Publication 2020/0383011).

Regarding claim 1, Wang teaches an indication information sending method, comprising: 
sending, by a first access and mobility management function (AMF) in response to the first AMF receiving a request message in which a user equipment (UE) requests to set up a packet data unit (PDU) session, a PDU session setup request to a session management function (SMF), the PDU session setup request carrying a first indication information
([0105] In the step S401, the AMF receives a PDU session establishment request sent by the user equipment
[0106] In the step S402, the AMF requests the SMF for establishing a PDU session, and indicates whether the AMF supports the interworking to the SMF in the session establishment request
(The indication information is the indication as to whether the AMF supports the interworking in the session establishment request sent to the SMF)); and 
sending, by the first AMF in response to the first AMF determining that a status parameter of the PDU session changes, a PDU session modification request to the SMF, the PDU session modification request carrying the first indication information, wherein the first indication information is used for indicating whether the PDU session is capable of interworking with a target network system
([0101] The AMF notifies the SMF supporting interworking of the changed registration mode; and the SMF determines the changed registration mode of the user equipment according to the changed registration mode notified by the AMF
[0102] In a second implementation, the user equipment initiates a session modification procedure, and notifies the SMF that its registration mode is changed, upon determining that its registration mode is changed; and the SMF determines the changed registration mode of the user equipment
[0106] In the step S402, the AMF requests the SMF for establishing a PDU session, and indicates whether the AMF supports the interworking to the SMF in the session establishment request


(The indication information is the indication as to whether the AMF supports the interworking in the session establishment request sent to the SMF)).

Regarding claim 14, Wang teaches 
an electronic apparatus, comprising a memory and a processor, wherein the memory is configured to store a computer program, and the processor is configured to execute the computer program to perform the steps comprising
([0137] -  A computer device including a processor configured to execute computer program stored in a memory to perform the session management method): 
sending, by a first access and mobility management function (AMF) in response to the first AMF receiving a request message in which a user equipment (UE) requests to set up a packet data unit (PDU) session, a PDU session setup request to a session management function (SMF), the PDU session setup request carrying a first indication information
([0105] In the step S401, the AMF receives a PDU session establishment request sent by the user equipment
[0106] In the step S402, the AMF requests the SMF for establishing a PDU session, and indicates whether the AMF supports the interworking to the SMF in the session establishment request
(The indication information is the indication as to whether the AMF supports the interworking in the session establishment request sent to the SMF)); and
sending, by the first AMF in response to the first AMF determining that a status parameter of the PDU session changes, a PDU session modification request to the SMF, the PDU session modification request carrying the first indication information, wherein the first indication information is used for indicating whether the PDU session is capable of interworking with a target network system
([0101] The AMF notifies the SMF supporting interworking of the changed registration mode; and the SMF determines the changed registration mode of the user equipment according to the changed registration mode notified by the AMF
[0102] In a second implementation, the user equipment initiates a session modification procedure, and notifies the SMF that its registration mode is changed, upon determining that its registration mode is changed; and the SMF determines the changed registration mode of the user equipment
[0106] In the step S402, the AMF requests the SMF for establishing a PDU session, and indicates whether the AMF supports the interworking to the SMF in the session establishment request
(The indication information is the indication as to whether the AMF supports the interworking in the session establishment request sent to the SMF)).

Regarding claim 18, Wang teaches 
a non-transitory storage medium storing a computer program, which is configured to, when executed, perform the method of claim 1
([0138] - a computer readable storage medium storing computer program configured, upon being executed, to perform the session management method).

Claims 7, 8, 19 and 20 are rejected under 35 U.S.C. 102(a2) as being anticipated by KR 102371810.

Regarding claim 7, KR 102371810 teaches an indication information sending method, comprising:
sending, by a first access and mobility management function (AMP), second indication information to a unified data management (UDM), wherein the second indication information is used for indicating that the UDM stores data network name (DNN) interworking information, and the DNN interworking information comprises:
DNN information, a session management function (SMF) address, and a packet data unit (PDU) gateway (PGW) address
(Pg. 7, Paragraph 16 For example, the UE may transmit a PDU session establishment request whose registration type is 'existing PDU session', and the AMF may transmit the PDU session establishment request to the SMF
Pg. 7, Paragraph 17 Also, whenever a new PDU session is added, the AMF may store the SMF address in UDM/HSS along with the associated DNN of the new PDU session
Pg. 11, Paragraph 7 In addition, the HSS / UDM in the 5G UE profile may include the default PGW / SMF address of the APN that allows 4G-5G interworking provided to the MME / SMF for PGW / UPF selection).

Regarding claim 8, KR 102371810 teaches the method of claim 7, 
wherein for each DNN, the UDM stores one DNN interworking information corresponding to the DNN
(Pg. 7, Paragraph 17 Also, whenever a new PDU session is added, the AMF may store the SMF address in UDM/HSS along with the associated DNN of the new PDU session).

Regarding claim 19, KR 102371810 teaches 
a non-transitory storage medium storing a computer program, which is configured to, when executed, perform the method of claim 7
(Pg. 12, Paragraph 7 ROM or other non-transitory storage medium storing a computer program executable by a processor).

Regarding claim 20, KR 102371810 teaches 
an electronic apparatus, comprising a memory and a processor, wherein the memory is configured to store a computer program, and the processor is configured to execute the computer program to perform the method of claim 7
(Pg. 12, Paragraph 7 ROM or other non-transitory storage medium storing a computer program executable by a processor).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Wang, in view of Chaponniere, et al (CN 110915260 B), hereafter Chaponniere.

Regarding claim 2, Wang teaches the method of claim 1,
	Wang does not teach
further comprising: 
sending, by the first AMF in response to occurrence of an inter-AMF mobility event in which the UE is transferred from the first AMF to a second AMF, the first indication information to the second AMF, wherein the first indication information is used for indicating to the second AMF whether the PDU session of the UE under the first AMF is capable of interworking with the target network system.
In the same field of endeavor, Chaponniere teaches the limitations not taught by Wang, including
further comprising: 
sending, by the first AMF in response to occurrence of an inter-AMF mobility event in which the UE is transferred from the first AMF to a second AMF, the first indication information to the second AMF, wherein the first indication information is used for indicating to the second AMF whether the PDU session of the UE under the first AMF is capable of interworking with the target network system
(Pg. 10, 3rd Paragraph If the current AMF is capable of selecting and contact to the new AMF, the current AMF determines whether the UE is an NSI (network segment instance) or a new active NSI that is not present in the NSSAI that is newly allowed with the active NSI of the S-NSSAI associated with the currently allowed NSSAI, or both. The current AMF may generate the UE context and send the UE context to the new AMF, including a UE PDU state for all existing UE PDU sessions for each active network segment associated with the new allowed NSSAI. Thus, network trigger change of the network segment causes the current AMF to trigger the AMF relocation (i.e., change from the current AMF to the new AMF)).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of Wang, which includes performing interworking using an AMF, in order to modify a PDU session, to include Chaponniere’s teaching of performing interworking using an AMF, in order to change a PDU session to a new/target AMF, for the benefit of causing the current AMF to trigger the AMF relocation (See Pg. 10, 3rd Paragraph).
	
	
Regarding claim 3, Wang, in view of Park, teaches the method of claim 2.
Chaponniere further teaches 
wherein sending, by the first AMF, the first indication information to the second AMF comprises: 
sending, by the first AMF, a UE context message to the second AMF, wherein the UE context message carries the first indication information
(The current AMF may generate the UE context and send the UE context to the new AMF, including a UE PDU state for all existing UE PDU sessions for each active network segment associated with the new allowed NSSAI).	
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of Wang, in view of Chaponniere, which includes performing interworking using an AMF, in order to modify a PDU session, to include Chaponniere’s teaching of performing interworking using an AMF, in order to change a PDU session to a new/target AMF, for the benefit of causing the current AMF to trigger the AMF relocation (See Pg. 10, 3rd Paragraph).

Regarding claim 4, Wang, in view of Park, teaches the method of claim 2.
Park further teaches 
wherein the inter-AMF mobility event comprises at least one of: 
a connected state handover process or an idle state mobility process
(The current AMF may generate the UE context and send the UE context to the new AMF, including a UE PDU state for all existing UE PDU sessions for each active network segment associated with the new allowed NSSAI. Thus, network trigger change of the network segment causes the current AMF to trigger the AMF relocation (i.e., change from the current AMF to the new AMF)).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of Wang, in view of Chaponniere, which includes performing interworking using an AMF, in order to modify a PDU session, to include Chaponniere’s teaching of performing interworking using an AMF, in order to change a PDU session to a new/target AMF, for the benefit of causing the current AMF to trigger the AMF relocation (See Pg. 10, 3rd Paragraph).

Claims 5, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Wang, in view of Park, et al (US PG Publication 2020/0322857), hereafter Park.

The equivalent citations from US Provisional Application# 62/588,415, to which US PG Publication 2020/0322587 has priority, are shown below, in order of appearance in the rejection.

Citation Used		Equivalent Citation from US Provisional Application
[0166]-[0168] 		Pg. 35, lines line 12, through Pg. 36, lines 1-5
[0001]				Pg. 2, line 1
[0175]				Pg. 36, line 16

Regarding claim 5, Wang teaches the method of claim 1.
Wang does not teach
further comprising: 
sending, by the SMF in response to occurrence of an inter-AMF mobility event in which the UE is transferred from the first AMF to a second AMF, a message to the second AMF, wherein the message is used for indicating whether the PDU session under the SMF is capable of interworking with the target network system.

In the same field of endeavor, Park teaches the limitations not taught by Wang, including
further comprising: 
sending, by the SMF in response to occurrence of an inter-AMF mobility event in which the UE is transferred from the first AMF to a second AMF, a message to the second AMF
(See Fig. 3 that corresponds to below citations
[0166] 2. T-AMF Selection: When the Source (S)-AMF is unavailable to provide the UE service anymore, the S-AMF selects the T-AMF
[0167] [Conditional] S-AMF to T-AMF: Namf_Communication_CreateUEContext Request (N2 Information (Target ID), UE context information containing SUPI and/or the list of PDU Session IDs along with the corresponding SMF information)
[0168] The S-AMF initiates Handover resource allocation procedure by invoking the Namf_Communication_CreateUEContext service operation towards the T-AMF
(From [0167] and [0168], the S-AMF transmits context information to T-AMF, to be used to transfer UE to the T-AMF, during PDU session handover and interworking between the AMFs)), 
wherein the message is used for indicating whether the PDU session under the SMF is capable of interworking with the target network system
([0175] – Based on the Target ID, the SMF checks whether N2 Handover for the indicated PDU Session can be accepted).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of Wang, which includes performing interworking using an AMF, in order to modify a PDU session, to include Park’s teaching of performing interworking using an AMF, in order to transfer a PDU session to a target AMF, for the benefit of supporting handover efficiently (see [0001]).

Regarding claim 15, Wang teaches the electronic apparatus of claim 14.
Wang does not teach
wherein the steps the processor is configured to perform further comprises: 
sending, by the first AMF in response to occurrence of an inter-AMF mobility event in which the UE is transferred from the first AMF to a second AMF, the first indication information to the second AMF, wherein the first indication information is used for indicating to the second AMF whether the PDU session of the UE under the first AMF is capable of interworking with the target network system.
In the same field of endeavor, Park teaches the limitations not taught by Wang, including
wherein the steps the processor is configured to perform further comprises: 
sending, by the first AMF in response to occurrence of an inter-AMF mobility event in which the UE is transferred from the first AMF to a second AMF, the first indication information to the second AMF, wherein the first indication information is used for indicating to the second AMF whether the PDU session of the UE under the first AMF is capable of interworking with the target network system.
 (See Fig. 3 that corresponds to below citations
[0166] 2. T-AMF Selection: When the Source (S)-AMF is unavailable to provide the UE service anymore, the S-AMF selects the T-AMF
[0167] [Conditional] S-AMF to T-AMF: Namf_Communication_CreateUEContext Request (N2 Information (Target ID), UE context information containing SUPI and/or the list of PDU Session IDs along with the corresponding SMF information)
[0168] The S-AMF initiates Handover resource allocation procedure by invoking the Namf_Communication_CreateUEContext service operation towards the T-AMF
(From [00166]-[0168], the S-AMF transmits request to T-AMF to support PDU session handover and interworking between the AMFs)).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of Wang, which includes performing interworking using an AMF, in order to modify a PDU session, to include Park’s teaching of performing interworking using an AMF, in order to transfer a PDU session to a target AMF, for the benefit of supporting handover efficiently (see [0001]).

Regarding claim 16, Wang teaches the electronic apparatus of claim 14.
Wang does not teach
wherein the steps the processor is configured to perform further comprises: 
sending, by the SMF in response to occurrence of an inter-AMF mobility event in which the UE is transferred from the first AMF to a second AMF, a message to the second AMF, wherein the message is used for indicating whether the PDU session under the SMF is capable of interworking with the target network system.
In the same field of endeavor, Park teaches the limitations not taught by Wang, including
wherein the steps the processor is configured to perform further comprises: 
sending, by the SMF in response to occurrence of an inter-AMF mobility event in which the UE is transferred from the first AMF to a second AMF, a message to the second AMF
(See Fig. 3 that corresponds to below citations
[0166] 2. T-AMF Selection: When the Source (S)-AMF is unavailable to provide the UE service anymore, the S-AMF selects the T-AMF
[0167] [Conditional] S-AMF to T-AMF: Namf_Communication_CreateUEContext Request (N2 Information (Target ID), UE context information containing SUPI and/or the list of PDU Session IDs along with the corresponding SMF information)
[0168] The S-AMF initiates Handover resource allocation procedure by invoking the Namf_Communication_CreateUEContext service operation towards the T-AMF
(From [0167] and [0168], the S-AMF transmits context information to T-AMF, to be used to transfer UE to the T-AMF, during PDU session handover and interworking between the AMFs)), 
wherein the message is used for indicating whether the PDU session under the SMF is capable of interworking with the target network system
([0175] – Based on the Target ID, the SMF checks whether N2 Handover for the indicated PDU Session can be accepted).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of Wang, which includes performing interworking using an AMF, in order to modify a PDU session, to include Park’s teaching of performing interworking using an AMF, in order to transfer a PDU session to a target AMF, for the benefit of supporting handover efficiently (see [0001]).

Claims 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Wang, in view of Youn, et al (US PG Publication 2020/0120570), hereafter Youn.

Regarding claim 6, Wang teaches the method of claim 1. 
Wang does not teach
wherein the target network system comprises a fourth generation (4G) network system.
In the same field of endeavor, Youn teaches the limitations not taught by Wang, including
wherein the target network system comprises a fourth generation (4G) network system
([0105] - (R)AN collectively refers to a new radio access network supporting both evolved E-UTRA, that is an evolved version of 4G radio access technology
[0310] The source AMF selects the target AMF and then, forwards a forward relocation request message to the target AMF)
(From [0105], LTE = 4G supported)).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of Wang, which includes performing interworking using an AMF, in order to modify a PDU session, to include Youn’s teaching of performing interworking using an AMF, in order to transfer a PDU session to a target AMF, for the benefit of efficiently supporting handover of a UE (see [0024]).

Regarding claim 17, Wang teaches the electronic apparatus of claim 14.
Wang does not teach
wherein the target network system comprises a fourth generation (4G) network system.
In the same field of endeavor, Youn teaches the limitations not taught by Wang, including
wherein the target network system comprises a fourth generation (4G) network system
([0105] - (R)AN collectively refers to a new radio access network supporting both evolved E-UTRA, that is an evolved version of 4G radio access technology
[0310] The source AMF selects the target AMF and then, forwards a forward relocation request message to the target AMF)
(From [0105], LTE = 4G supported)).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of Wang, which includes performing interworking using an AMF, in order to modify a PDU session, to include Youn’s teaching of performing interworking using an AMF, in order to transfer a PDU session to a target AMF, for the benefit of efficiently supporting handover of a UE (see [0024]).

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over KR 102371810, in view of Wang.

Regarding claim 11, KR 102371810 teaches the method of claim 7.
KR 102371810 does not teach
further comprising:
sending, by the first AMF, first indication information to a first target network element, wherein the first indication information is used for indicating whether a PDU session is capable of interworking with a target network system.
In the same field of endeavor, Wang teaches the limitations not taught by KR 102371810, including
further comprising:
sending, by the first AMF, first indication information to a first target network element, wherein the first indication information is used for indicating whether a PDU session is capable of interworking with a target network system
([0101] The AMF notifies the SMF supporting interworking of the changed registration mode; and the SMF determines the changed registration mode of the user equipment according to the changed registration mode notified by the AMF
[0106] In the step S402, the AMF requests the SMF for establishing a PDU session, and indicates whether the AMF supports the interworking to the SMF in the session establishment request
(The indication information is the indication as to whether the AMF supports the interworking in the session establishment request sent to the SMF)).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of KR 102371810, which includes performing interworking using an AMF, to include Wang’s teaching of performing interworking using an AMF, for the benefit of performing mapping between parameters of different systems correctly for the session connection.



	
	
	

Regarding claim 12, KR 102371810, in view of Wang, teaches the method of claim 11.
Wang further teaches 
wherein sending, by the first AMF, the first indication information to the first target network element comprises:
sending, by the first AMF in response to the first AMF receiving a request message in which a user equipment (UE) requests to set up the PDU session, a PDU session setup request to a SMF, wherein the PDU session setup request carries the first indication information
([0105] In the step S401, the AMF receives a PDU session establishment request sent by the user equipment
[0106] In the step S402, the AMF requests the SMF for establishing a PDU session, and indicates whether the AMF supports the interworking to the SMF in the session establishment request
(The indication information is the indication as to whether the AMF supports the interworking in the session establishment request sent to the SMF)).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of KR 102371810, in view of Wang, which includes performing interworking using an AMF, to include Wang’s teaching of performing interworking using an AMF, for the benefit of performing mapping between parameters of different systems correctly for the session connection.

Regarding claim 13, KR 102371810, in view of Wang, teaches the method of claim 11.
Wang further teaches wherein sending, by the first AMF, the first indication information to the first target network element comprises:
sending, by the first AMF in response to the first AMF determining that a status parameter of the PDU session changes, a PDU session modification request to a SMF, wherein the PDU session modification request carries the first indication information
([0101] The AMF notifies the SMF supporting interworking of the changed registration mode; and the SMF determines the changed registration mode of the user equipment according to the changed registration mode notified by the AMF
[0102] In a second implementation, the user equipment initiates a session modification procedure, and notifies the SMF that its registration mode is changed, upon determining that its registration mode is changed; and the SMF determines the changed registration mode of the user equipment
[0106] In the step S402, the AMF requests the SMF for establishing a PDU session, and indicates whether the AMF supports the interworking to the SMF in the session establishment request
(The indication information is the indication as to whether the AMF supports the interworking in the session establishment request sent to the SMF)).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of KR 102371810, in view of Wang, which includes performing interworking using an AMF, to include Wang’s teaching of performing interworking using an AMF, for the benefit of performing mapping between parameters of different systems correctly for the session connection.

Allowable Subject Matter
Claims 9 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Citation of Pertinent Prior Art not Applied
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kim, et al (US PG Publication 2020/0396587), hereafter Kim, teaches selecting target AMF for handover during a PDU session.
 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Frank Donado whose telephone number is (571) 270-5361.  The examiner can normally be reached on M-F between 7:30 am and 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Supervisor Patent Examiner (SPE) Charles Appiah can be reached at 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.

 Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRANK E DONADO/Examiner, Art Unit 2641


/CHARLES N APPIAH/Supervisory Patent Examiner, Art Unit 2641